DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S REMARKS
Examiner notes that independent Claims 1 and 8 both are unclear under 35 USC 112(b).  Where the degree of uncertainty is not great and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejection, i.e. a rejection based on indefiniteness under 35 USC 112(b) and a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable in view of Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984) (MPEP § 2173.06.II.).  In the present instance, the instant application can be rejected via the interpretation presented below.  Therefore, an indefiniteness rejection to 35 USC 112(b) as well as an obviousness rejection to 35 USC 103(a) has been applied to the pending claims.

Claim Objections
Claims 2-3, 7, 9-12, and 14 are objected to because of the following informalities:
Claims 2-3 and 7 all recite the limitation “The microwavable popcorn arrangement as recited in claim 1.”  It appears the claims should recite “The wick resistant microwavable popcorn arrangement as recited in claim 1” in order to maintain consistency with “A wick resistant microwavable popcorn arrangement” recited in Claim 1, line 1.
Claims 9-12 and 14 all recite the limitation “The microwavable popcorn arrangement.”  It appears the claims should recite “The wick resistant microwavable popcorn arrangement” in order to maintain consistency with “A wick resistant microwavable popcorn arrangement” recited in Claim 8, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitation “wherein the first sealant material is a different type than the second sealant material” in lines 16-17.  There was not adequate written description support at the time of filing for a plurality of a first set of sealant fields comprising a first sealant material and a plurality of a second set of sealant fields comprising a second sealant material wherein the first sealant material is a different type than the second sealant material.
Claims 9-12 and 14 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a plurality of non-activated sealant fields” in line 9 as well as “respective non-activated sealant fields of the plurality of non-activated sealant fields” in lines 9-10.  Claim 1 also recites “the plurality of non-activated sealant fields” several more times.  It is unclear what is meant by the term “non-activated” in the context of a sealant field.
Claim 1 recites the limitation “wherein the respective non-activated sealant fields that overlap the gusset folds also overlap with activated sealant fields that form end seals on opposing ends of the folded bag” in lines 12-14.  It is unknown what is meant by this limitation.  It is unclear how the gusset folds can overlap end seals on opposing ends of the folded bag.
Claim 1 recites the limitation “activated sealant fields” in line 13.  It is unclear what is meant by the term “activated” in the context of a sealant field.
Claims 2-3 both recite the limitation “at least one non-activated sealant field of the plurality of non-activated sealant fields’ in lines 2-3.  It is unclear what is meant by the term “non-activated” in the context of a sealant field.
Claim 8 recites the limitation “wherein the respective non-activated sealant fields that overlap the gusset folds also overlap with activated sealant fields that form end seals on opposing ends of the folded bag” in lines 10-12.  It is unknown what is meant by this limitation.  It is unclear how the gusset folds can overlap end seals on opposing ends of the folded bag.
Claim 8 recites the limitation “activated sealant fields” in line 11.  It is unclear what is meant by the term “activated” in the context of sealant fields.
Claim 8 recites the limitation “a plurality of sealant fields” in line 13.  It is unclear if this refers to “a plurality of sealant fields” recited in Claim 8, line 8 or to an entirely different set of plurality of sealant fields.
Clarification is required.
Claims 7, 9-12, and 14 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. US 2008/0268106 (cited on Information Disclosure Statement filed August 19, 2020).
Regarding Claim 1, Jackson et al. discloses a wick resistant (greaseproof) (‘106, Paragraph [0088]) microwavable popcorn arrangement (popcorn package 1) (‘106, Paragraph [0051]) formed substantially entirely of non-fluorocarbon material (‘106, Paragraphs [0014], [0095], and [0138]).  The wick resistant microwavable popcorn arrangement comprises a folded bag (‘106, Paragraphs [0051]-[0053]) defining a bag interior (‘106, Paragraph [0055]) and including first and second opposite face panels (first and second panels 20, 21) joined by first and second opposite inwardly directed side gussets (first and second side gussets 22, 23) defined by gusset folds (‘106, Paragraph [0056]), the folded bag defining a portion of the bag interior with side creases (edge creases or folds 33, 34) defined at junctures between the first face panel (first panel 20) and the first and second opposite inwardly directed side gussets (edge creases or folds 33, 34) (‘106, Paragraph [0058]), a plurality of “non-activated” sealant fields (ethylene vinyl acetate-polyvinyl alcohol adhesive) wherein respective non-activated sealant fields of the plurality of non-activated sealant fields are arranged to overlap each of the side creases (edge creases or folds 33, 34) and the gusset folds (adhesive fields applied to various locations in the arrangement) (‘106, Paragraph [0090]), the plurality of “non-activated” sealant fields being capable of providing a liquid resistant barrier (greaseproofness) (‘106, Paragraph [0098]), a popcorn charge including unpopped kernels (unpopped popcorn charge 30) (‘106, Paragraph [0060]) and an oil component and a fat component positioned within the bag interior between first and second side opposite inwardly directed side gussets (first and second side gussets 22, 23) (‘106, Paragraph [0077]), the plurality of “non-activated” sealant fields (ethylene vinyl acetate-polyvinyl alcohol adhesive) (‘106, Paragraph [0090]) capable of retaining at least one of the unpopped popcorn kernels (unpopped popcorn charge 30) or the oil component and the fat component within the bag interior (‘106, FIG. 4).
Further regarding Claim 1, Jackson et al. is silent regarding respective non-activated sealant fields that overlap the gusset folds also overlap with activated sealant fields that form end seals on opposing ends of the folded bag.  However, Jackson et al. discloses adhesive fields being applied at various locations in the arrangement to change the surface tension of the paper and change the oil migration characteristics and that the affect from the surface tension change or surface characteristic change of the material on which the adhesive treatment is applied (‘106, Paragraph [0090]).  It would have been obvious to one of ordinary skill in the art to apply the at least one sealant on any portion of the popcorn container since the configuration of the claimed sealant is a matter of choice which a person of ordinary skill in the art would have found obvious absenter persuasive evidence that the particular configuration of the claimed adhesive was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The adhesive is used to impart greaseproofness to the popcorn container and the specific location and configuration of the adhesive would not provide an additional functionality to the popcorn container above providing greaseproofness to the popcorn container.
It is noted that the limitations regarding the plurality of sealant fields to be “non-activated” and the respective non-activated sealant fields that overlap the gusset folds also overlap with activated sealant fields that form ends seals on opposing ends of the folded bag are rejected as being unclear under 35 USC 112(b) as discussed in the rejections under 35 USC 112(b) above.  However, in the event that it can be argued that the term “non-activated” necessarily requires the plurality of sealant fields to be joined to form seals by the application of heat and/or pressure wherein heat/pressure is not applied where formation of a seal is not desired, i.e. the sealant fields are non-activated where heat/pressure is not applied and the non-activated sealant field functions as a barrier coating and the activated sealant fields form seals by selectively applying heat and/or pressure to the desired pressure (Specification, Paragraph [00118]), the disclosure of the sealant field not being activated by not applying heat/pressure are intended use limitations with respect to the microwavable popcorn package.  Additionally, these limitations are intended use limitations.  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant discloses the non-activated sealant fields to function as a barrier coating (Specification, Paragraph [00118]).  Jackson et al. teaches the plurality of non-activated sealant fields (ethylene vinyl acetate-polyvinyl alcohol adhesive) (‘106, Paragraph [0090]) to also function as a barrier coating (adhesive fields can be applied to various location to change the surface tension of the paper and change the oil migration characteristics (‘106, Paragraph [0090]) that improves greaseproofness (‘106, Paragraph [0098]).  The disclosure of the adhesive to improve greaseproofness reads on the claimed liquid resistant barrier.  Additionally, Jackson teaches activated sealant fields that form ends seals on opposing ends of the folded bag (‘106, Paragraphs [0067], [0073], and [0084]).
Regarding Claim 2, Jackson et al. discloses the at least one “non-activated” of the plurality of non-activated sealant fields comprising a vinyl acetate polymer (ethylene vinyl acetate) (‘106, Paragraphs [0090] and [0098]).
Regarding Claim 7, Jackson et al. discloses the folded bag being formed from a non-fluorocarbon material (‘106, Paragraphs [0011], [0014], and [0095]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. US 2008/0268106 (cited on Information Disclosure Statement filed August 19, 2020) as applied to claim 1 above in further view of Swingley et al. US 2012/0193350.
Regarding Claim 3, Jackson et al. is silent regarding the thickness of at least one non-activated sealant field of the plurality of non-activated sealant fields being in the range of 2 g/m2 to about 20 g/m2.
Swingley et al. discloses a microwavable popcorn container (‘350, Paragraph [0006]) comprising an adhesive field wherein by varying the size and shape of each adhesive field, the strength of the corresponding seal may be controlled without varying the type of adhesive used and/or the thickness of each adhesive layer where the adhesive is made of polyvinyl acetate (‘350, Paragraph [0048]) wherein the type of thickness of adhesive used in each adhesive field may vary depending on the desired strength of the corresponding seal (‘350, Paragraph [0049]).
Both Jackson et al. and Swingley et al. are directed towards the same field of endeavor of microwavable popcorn containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the microwavable popcorn container of Jackson et al. and adjust the thickness of the non-activated sealant field barrier since Swingley et al. teaches that varying the thickness adjusts the strength of the corresponding seal.  One of ordinary skill in the art would adjust the thickness of the seal based upon the desired seal strength for a particular part of the popcorn container.  Additionally, differences in the non-activated sealant field thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such non-activated sealant field thickness is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. US 2008/0268106 (cited on Information Disclosure Statement filed August 19, 2020) in view of France et al. US 2012/0061385 and smith et al. US 2011/0089168.
Regarding Claim 8, Jackson et al. discloses a wick resistant (greaseproof) (‘106, Paragraph [0088]) microwavable popcorn arrangement (popcorn package 1) (‘106, Paragraph [0051]) formed substantially entirely of non-fluorocarbon material (‘106, Paragraphs [0014], [0095], and [0138]).  The wick resistant microwavable popcorn arrangement (popcorn package 1) comprises a folded bag (‘106, Paragraphs [0051]-[0053]) defining a bag interior (‘106, Paragraph [0055]) and including first and second opposite face panels (first and second panels 20, 21) joined by first and second opposite inwardly directed side gussets (first and second side gussets 22, 23) defined by gusset folds (‘106, Paragraph [0056]), the folded bag defining a portion of the bag interior with side creases (edge creases or folds 33, 34) defined at junctures between the first face panel (first panel 20) and the first and second opposite inwardly directed side gussets (edge creases or folds 33, 34) (‘106, Paragraph [0058]), a plurality of sealant fields (‘106, Paragraphs [0090] and [0098]) comprising a first sealant material (ethylene vinyl acetate) (‘106, Paragraph [0106]) arranged to overlap each of the side creases (edge creases or folds 33, 34) and the gusset folds (adhesive fields applied to various locations in the arrangement) (‘106, Paragraph [0090]), a popcorn charge including unpopped kernels (unpopped popcorn charge 30) (‘106, Paragraph [0060]) and an oil component and a fat component positioned within the bag interior between first and second side opposite inwardly directed side gussets (first and second side gussets 22, 23) (‘106, Paragraph [0077]), the one or more sealant fields (ethylene vinyl acetate-polyvinyl alcohol adhesive) comprising the first sealant material (ethylene vinyl acetate) (‘106, Paragraph [0098]) capable of retaining at least one of the unpopped popcorn kernels (unpopped popcorn charge 30) or the oil component and the fat component within the bag interior (‘106, FIG. 4).
Further regarding Claim 8, Jackson et al. is silent regarding another plurality of second sealant fields comprising a second sealant material wherein the first sealant material is a different type than the second sealant material.
France et al. discloses a microwavable popcorn package (microwave popcorn package 10) (‘385, Paragraph [0023]) made of paper or paperboard (‘385, Paragraph [0025]) comprising a variety of adhesives wherein the adhesive of the vent assembly has a different composition than the adhesive used in the seals of the flexible bag construction (‘385, Paragraph [0054]).  Smith et al. also discloses a microwavable popcorn package (bag 100) (‘168, Paragraphs [0016]-[0017]) formed of non-fluorocarbon material (highly refined paper similar to glassine) wherein the microwavable popcorn package is wick resistant (grease resistant) (‘168, Paragraph [0011]) comprising cold seal adhesives having different compositions (‘168, Paragraph [0030]) wherein the amounts or weights of adhesives used, sealing pressures, and sealing dwell times with respect to the lower seam are different for each seam (‘168, Paragraph [0040]).
Jackson et al., France et al., and Smith et al. are all directed towards the same field of endeavor of microwavable popcorn packages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the microwavable popcorn package of Jackson et al. and construct the plurality of sealant fields with a first sealant material and a second sealant material wherein the first sealant material is a different type than the second sealant material since both France et al. and Smith et al. teaches that it was known in the microwavable popcorn package art to use multiple types of different adhesives for sealing different areas of a popcorn package.
It is noted that the limitations regarding respective sealant fields of the plurality of sealant fields comprising the second sealant material arranged to overlap a portion of the respective sealant fields of the plurality of sealant fields comprising the first sealant material arranged at the side creases are rejected as being unclear under 35 USC 112(b) as discussed in the rejections under 35 USC 112(b) above.  Additionally, these limitations are intended use limitations.  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant discloses the non-activated sealant fields to function as a barrier coating (Specification, Paragraph [00118]).  Jackson et al. teaches the plurality of non-activated sealant fields (ethylene vinyl acetate-polyvinyl alcohol adhesive) (‘106, Paragraph [0090]) to also function as a barrier coating (adhesive fields can be applied to various location to change the surface tension of the paper and change the oil migration characteristics (‘106, Paragraph [0090]) that improves greaseproofness (‘106, Paragraph [0098]).  The disclosure of the adhesive to improve greaseproofness reads on the claimed liquid resistant barrier.  Additionally, Jackson teaches activated sealant fields that form ends seals on opposing ends of the folded bag (‘106, Paragraphs [0067], [0073], and [0084]).
Regarding Claim 9, Jackson et al. discloses the first sealant material (ethylene vinyl acetate) comprising a coating sealant capable of forming a liquid barrier (greaseproofness) along each of the side creases (edge creases or folds 33, 34) and the gusset folds (‘106, Paragraphs [0088] and [0098]).
Further regarding Claim 9, the limitations “configured to form a liquid barrier along each of the side creases and the gusset folds” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 8 provided above.
Regarding Claim 10, Jackson et al. discloses the coating sealant comprising a vinyl acetate polymer or an acrylic polymer (‘106, Paragraphs [0032] and [0098]).
Regarding Claim 11, Jackson et al. discloses the second sealant material (polyvinyl alcohol) comprising an adhesive sealant (‘106, Paragraphs [0088], [0090], and [0098]).
Regarding Claim 12, Jackson et al. discloses the adhesive sealant comprising an ethylene vinyl acetate polyvinyl alcohol adhesive (‘106, Paragraph [0098]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. US 2008/0268106 (cited on Information Disclosure Statement filed August 19, 2020) as applied to claim 1 or claim 8 or claim 15 above in view of Swingley et al. US 2012/0193350.
Regarding Claim 14, Jackson et al. is silent regarding the thickness of the plurality of sealant fields comprising the first sealant material being in the range of 2 g/m2 to about 20 g/m2.
Swingley et al. discloses a microwavable popcorn container (‘350, Paragraph [0006]) comprising an adhesive field wherein by varying the size and shape of each adhesive field, the strength of the corresponding seal may be controlled without varying the type of adhesive used and/or the thickness of each adhesive layer where the adhesive is made of polyvinyl acetate (‘350, Paragraph [0048]) wherein the type of thickness of adhesive used in each adhesive field may vary depending on the desired strength of the corresponding seal (‘350, Paragraph [0049]).
Both Jackson et al. and Swingley et al. are directed towards the same field of endeavor of microwavable popcorn containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the microwavable popcorn container of Jackson et al. and adjust the thickness of the one or more sealant fields comprising a first sealant material since Swingley et al. teaches that varying the thickness adjusts the strength of the corresponding seal.  One of ordinary skill in the art would adjust the thickness of the seal based upon the desired seal strength for a particular part of the popcorn container.  Additionally, differences in the one or more sealant fields comprising a first sealant material thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such one or more sealant fields comprising a first sealant material thickness is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections have been made in view of the amendments.
Examiner notes that some of the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner notes that the rejections to 35 USC 112(b) regarding the terms “activated” and “non-activated” have been maintained.
Examiner also notes that new rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 6-7 with respect to the rejections to 35 USC 112(b) regarding the terms “activated” and “non-activated” are allegedly clear in view of Paragraph [0118] of the instant application and contends that a non-activated sealant field refers to a sealant field where heat or pressure has not been applied such that no seal has been formed whereas an activated sealant field refers to a sealant field where heat or pressure has been applied such that a seal has been formed.
Examiner argues though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim in view of Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (MPEP § 2111.01.II.).  Applicant does not provide an explicit definition for the terms “activated” or “non-activated.”  Therefore, the rejections to 35 USC 112(b) with respect to the terms “activated” and “non-activated” have been maintained herein.
Applicant argues on Page 9 of the Remarks that Jackson focuses on longitudinal overlap of opposing seal fields along field lines.  Applicant continues on Page 10 of the remarks that Jackson focuses on introducing adhesive fields or other surface treatments to change the surface tension of the paper and does not describe such alteration of surface tension with respect to overlapping adhesive fields.
Examiner argues that Jackson et al. discloses adhesive fields being applied at various locations in the arrangement to change the surface tension of the paper and change the oil migration characteristics and that the affect from the surface tension change or surface characteristic change of the material on which the adhesive treatment is applied (‘106, Paragraph [0090]).  It would have been obvious to one of ordinary skill in the art to apply the at least one sealant on any portion of the popcorn container since the configuration of the claimed sealant is a matter of choice which a person of ordinary skill in the art would have found obvious absenter persuasive evidence that the particular configuration of the claimed adhesive was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The adhesive is used to impart greaseproofness to the popcorn container and the specific location and configuration of the adhesive would not provide an additional functionality to the popcorn container above providing greaseproofness to the popcorn container.  Therefore, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Monforton et al. US 2016/0311603 discloses a microwavable popcorn package (‘603, Paragraph [0178]) comprising overlap seals disposed in a variety of different locations in a first panel and in a second panel (‘603, Paragraph [0178]) wherein end seals are formed using many different adhesive materials (‘603, Paragraph [0119]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792